DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 24 November 2021.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


► Claim(s) 1, 6-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayanti et al. (US 9,275,909) (hereinafter, “Jayanti”).
Re: independent claim 1, Jayanti discloses in fig. 1 a memory device comprising: an alternating stack of conductive layers (108) and dielectric layers (105) located over a substrate; a vertical channel structure (500) that penetrates the alternating stack; a covering blocking layer (412, 413) that surrounds an outer wall of the vertical channel structure; and a protruding blocking layer (411) that extends from the covering blocking layer and contacts edges of the conductive layers (108), wherein each of the conductive layers comprises a round-like edge (figs. 6A-6D) contacting the protruding blocking layer (411).
Re: claim 6, Jayanti discloses the memory device of claim 1, wherein the protruding blocking layer (411) has a rounded protruding surface (figs. 1 and 7).
Re: claim 7, Jayanti discloses the memory device of claim 6, wherein the protruding blocking layer (411) comprises interface portions contacting the dielectric layers (105) and a middle portion between the interface portions (region of 411 contacting 108).
Re: claim 10, Jayanti discloses the memory device of claim 1, wherein each of the covering blocking layer and the protruding blocking layer comprises silicon oxide (col 9 ll. 55-61).
Re: claim 11, Jayanti discloses the memory device of claim 1, wherein the covering blocking layer comprises silicon oxide, and the protruding blocking layer comprises silicon oxynitride (col 9 ll. 55-61).

► Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makala et al. (US 9,484,357) (hereinafter, “Makala”).
Re: independent claim 1, Makala discloses in fig. 8C a  memory device comprising: an alternating stack of conductive layers (46) and dielectric layers (32) located over a substrate; a vertical channel structure (60) that penetrates the alternating stack; a covering blocking layer (502) that surrounds an outer wall of the vertical channel structure; and a protruding blocking layer (501) that extends from the covering blocking layer and contacts edges of the conductive layers (46), wherein each of the conductive layers comprises a round-like edge contacting the protruding blocking layer (col 21 ll. 18-26).
Re: claim 2, Makala disclose in fig. 8C the memory device of claim 1, wherein the protruding blocking layer (401) has a rounded recessing surface contacting the round- like edge of the conductive layer (46).
Re: claim 3, Makala disclose in fig. 8C the memory device of claim 1, wherein the protruding blocking layer (501) contacts the dielectric layers (32), and comprises interface portions (501U in fig. 8B) having cusp shapes and a middle portion (501V in fig. 8B) between the interface portions.

► Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda et al. (US 2018/0240810) (hereinafter, “Tsuda”).
Re: independent claim 1, Tsuda discloses in fig. 10D a  memory device comprising: an alternating stack of conductive layers (112) and dielectric layers (111) located over a substrate; a vertical channel structure (123) that penetrates the alternating stack; a covering blocking layer (portion of 133 extending in the z-direction) that surrounds an outer wall of the vertical channel structure; and a protruding blocking layer (portion of 133 extending in the y-direction) that extends from the covering blocking layer and contacts edges of the conductive layers (112), wherein each of the conductive layers (112) comprises a round-like edge contacting the protruding blocking layer [0074].
Re: claim 2, Tsuda discloses in fig. 10D the memory device of claim 1, wherein the protruding blocking layer (portion of 133 extending in the y-direction) has a rounded recessing surface contacting the round-like edge of the conductive layer (112).
Re: claim 3, Tsuda discloses in fig. 10D the memory device of claim 1, wherein the protruding blocking layer (portion of 133 extending in the y-direction) contacts the dielectric layers (111), and comprises interface portions (within 161 in fig. 10C) having cusp shapes and a middle portion between the interface portions (figs. 10C-10D).

Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        12/6/2022